UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-1715


MONTAGE FURNITURE SERVICES, LLC,

                Plaintiff - Appellant,

          v.

REGENCY    FURNITURE,    INCORPORATED;    SAMMY    FURNITURE,
INCORPORATED; SAMMY FURNITURE OF CATONSVILLE, INCORPORATED;
SAMMY FURNITURE OF EASTON, INCORPORATED; SAMMY FURNITURE OF
FREDERICK, INCORPORATED; SAMMY FURNITURE OF GOLDEN RING,
INCORPORATED; SAMMY FURNITURE OF HAGERSTOWN, INCORPORATED;
SAMMY FURNITURE OF LAUREL, INCORPORATED; SAMMY FURNITURE OF
PASADENA, INCORPORATED; SAMMY HOME STORE OF FREDERICK,
INCORPORATED; SAMMY HOME STORE OF HAGERSTOWN, INCORPORATED,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:11-cv-00453-AW)


Submitted:   December 19, 2012            Decided:   January 4, 2013


Before DIAZ and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Derek P. Roussillon, MILES & STOCKBRIDGE, PC, Baltimore,
Maryland; Brian J. Masternak, David S. Ludington, WARNER,
NORCROSS & JUDD, LLP, Grand Rapids, Michigan, for Appellant.
Jonathan A. Azrael, AZRAEL, FRANZ, SCHWAB & LIPOWITZ, LLC,
Towson, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                   2
PER CURIAM:

            Montage       Furniture     Services,         LLC    (“Montage”)    appeals

the district court’s order granting the Defendants’ motion for

summary judgment.          On appeal, Montage argues that the district

court erred in granting summary judgment on its claim for unjust

enrichment.      We affirm.

            We review whether a district court erred in granting

summary judgment de novo, applying the same legal standards as

the district court.           Martin v. Lloyd, 700 F.3d 132, 135 (4th

Cir. 2012).      Summary judgment is only appropriate where there is

no genuine issue of material fact and the movant is entitled to

judgment as a matter of law.                  Id.        “On a motion for summary

judgment, facts must be viewed in the light most favorable to

the nonmoving party only if there is a genuine dispute as to

those facts.”        Ricci v. DeStefano, 557 U.S. 557, 586 (2009)

(internal quotation marks omitted).                  “Where the record taken as

a whole could not lead a rational trier of fact to find for the

nonmoving        party,      there       is         no      genuine         issue      for

trial.”     Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475

U.S. 574, 587 (1986) (internal quotation marks omitted).

            We    have    reviewed      the   record       and    conclude     that    the

district    court   did     not   err    in    granting         summary     judgment    on

Montage’s     unjust      enrichment     claim.           We     dispense    with     oral

argument because the facts and legal contentions are adequately

                                          3
presented in the materials before this court and argument would

not aid the decisional process.



                                                       AFFIRMED




                                  4